Citation Nr: 1200045	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and a depressive disorder.  

2.  Entitlement to service connection for chronic traumatic brain injury residuals.  

3.  Entitlement to an increased disability evaluation for the Veteran's thoracolumbar spine degenerative joint disease, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1993 to October 2004 and from April 2005 to September 2007.  The Veteran served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for both a depressive disorder and traumatic brain injury residuals and an increased disability evaluation for the Veteran's thoracolumbar spine degenerative joint disease.  In August 2009, the Veteran submitted a notice of disagreement (NOD).  In April 2010, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In July 2010, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for both a depressive disorder and traumatic brain injury residuals.  In May 2011, the RO issued a supplemental statement of the case (SSOC) to the Veteran and his accredited representative which addressed the issue of the Veteran's entitlement to an increased evaluation for his thoracolumbar spine degenerative joint disease.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the claims file.  At the hearing, testimony was taken as to the issue of an increased evaluation for the Veteran's thoracolumbar spine degenerative joint disease.  

The Department of Veterans Affairs (VA) has accepted the Veteran's July 2010 substantive appeal as encompassing the denial of an increased evaluation for his thoracolumbar spine degenerative joint disease.  Therefore, the Board has jurisdiction over the issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Board has reframed the issue of service connection for a depressive disorder as entitlement to service connection for an acquired psychiatric disorder to included PTSD and a depressive disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for chronic traumatic brain injury residuals and an increased evaluation for the Veteran's thoracolumbar spine degenerative joint disease are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Chronic PTSD has been objectively shown to have originated during active service.  


CONCLUSION OF LAW

Chronic PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for chronic PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  

The Veteran contends that he currently suffers from chronic PTSD as a result of his traumatic experiences in Iraq which included coming under enemy fire.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder.   The Veteran's service personnel records note that the Veteran served in Iraq and was stationed in "a designated imminent danger pay area."  

VA clinical documentation dated between September 2009 and July 2010 indicates that the Veteran was repeatedly diagnosed with chronic PTSD secondary to his Iraq experiences by a treating VA psychiatrist.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he served in Iraq as a vehicle driver and came under enemy mortar fire and imbedded explosive device attack.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran advances that he experienced traumatic combat-related events while in Iraq.  A VA psychiatrist has diagnosed the Veteran with chronic PTSD secondary to his traumatic experiences.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic PTSD is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD.  


ORDER

Service connection for chronic PTSD is granted.  


REMAND

The Veteran asserts that both service connection for chronic traumatic brain injury residuals and an increased evaluation for his thoracolumbar spine degenerative joint disease are warranted.  At the September 2011 hearing on appeal, the Veteran testified that he sustained a concussive injury while in Iraq and received ongoing VA treatment for both chronic traumatic brain injury residuals and his worsening thoracolumbar spine disability.  He clarified that he had been prescribed bed rest for his spinal disability by a VA physician on "at least six occasions" in the preceding 12 months.  He denied receiving any private treatment.  VA clinical documentation dated after July 2010, including that reflecting the cited VA treatment, is not of record.  

The Veteran was last afforded a VA examination for compensation purposes which encompassed his spine in July 2009.  He has not been afforded a VA examination which addresses his claimed traumatic brain injury.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA examination would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after July 2010.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic traumatic brain injury residuals and the current nature and severity of his service-connected thoracolumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic traumatic brain injury residuals had their onset during active service; are etiologically related to the Veteran's service in Iraq including his claimed concussive injury; or are otherwise is related to active service.  

The examiner or examiners should also fully describe the functional limitation that results from the Veteran's thoracolumbar spine disability, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner or examiners should express an opinion as to the impact of the Veteran's thoracolumbar spine disability upon his vocational pursuits. 

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiners if it is deficient in any manner.  
4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


